In Mandamus and Prohibition. On respondent’s motion to dismiss. Motion denied.
On motion for leave to intervene as respondent. Motion granted. On intervening respondent’s motion to dismiss or for judgment on the pleadings. Motion denied.
An alternative writ of prohibition is granted, and the following briefing schedule is set for presentation of evidence and filing of briefs pursuant to S.Ct.Prac.R. 12.05. The parties shall file any evidence they intend to present within 20 days; relator shall file a brief within ten days of the filing of the evidence; respondent shall file a brief within 20 days after the filing of relator’s brief; and relator may file a reply brief within seven days after the filing of respondent’s brief.
DeWine, J., would grant a peremptory writ of prohibition.